It is contended in this case that there was no direct testimony sufficient to make out a case, and that the court should have submitted the case on the theory of circumstantial evidence. Reviewing the record, we observe that the sheriff saw appellant driving a car. In the sheriff's testimony he speaks of this car as "Mr. Carrell's car." Later and at another place the sheriff saw appellant sitting in the car, and when the officer approached appellant broke two jars of whiskey that were in the car. If anyone else was in said car at the time, it is not so disclosed. The quantity of liquor in possession of appellant was more than a quart. We deem these facts sufficient to support the conclusion of guilt, and that it was not necessary for the court to charge on the law of circumstantial evidence.
The motion for rehearing will be overruled.
Overruled.